I cannot agree that Maurer was not an accomplice of the defendant. The authority for that conclusion is State v. Durnam, 73 Minn. 150, 75 N.W. 1127. In its proposition that bribe-giver is not an accomplice of bribe-taker the case stands very much alone. In People v. Coffey, 161 Cal. 433, 119 P. 901,39 L.R.A.(N.S.) 704, and Egan v. U.S. 52 App. D.C. 384,287 F. 958, the "fallacious reasoning" of the Durnam case is referred to as the reason for not following it. If on this point the Durnam case is illogical and inherently indefensible, it ought to be overruled. It is of no more dignity than the precedents of equally long standing which in Suess v. Arrowhead S. P. Co.180 Minn. 21, 230 N.W. 125, we finally concluded were so out of line with the reason and purpose of the law as to be no longer correct expressions of it.
Maurer and defendant were engaged, neither of them as a bribe-giver but both as bribe-takers. Their scheme was, if Maurer is to be believed, to get bribes whenever possible and divide them equally. Indeed that is the theory upon which we are sustaining the admission of the evidence of other similar offenses. It seems plain that each of the two men was the aider and abettor of the other and so his accomplice. No one would think of denying that were it not that the indictment charges that Maurer was the giver of the bribe. *Page 463 
But the form of the indictment is not the determinative thing. The real substance of the transaction as disclosed by the evidence should control decision. I think defendant has been deprived of a right given him by law, the immunity from conviction on the unsupported testimony of an accomplice, by a mere form of pleading, the mere technical cast of an indictment. To allow such a result is to put pleading over proof and exalt form above substance.